Citation Nr: 1645166	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for left foot plantar fasciitis with Morton's neuroma.

2.  Entitlement to an initial rating greater than 10 percent for right foot plantar fasciitis.

3.  Entitlement to an initial rating greater than 10 percent for bilateral sacroiliac joint dysfunction.

4.  Entitlement to an initial rating greater than 10 percent for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to May 2010, including in combat in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted, in pertinent part, the Veteran's claims of service connection for left foot plantar fasciitis with Morton's neuroma and for right foot plantar fasciitis, assigning a zero percent rating for each foot effective May 28, 2010 (which was characterized as a single service connection claim for bilateral plantar fasciitis with left foot Morton's neuroma) and for bilateral sacroiliac joint dysfunction and for left leg sciatica (which was characterized as a single service connection claim for bilateral sacroiliac joint dysfunction with left sciatica and status-post left inferior public ramus stress fracture), assigning a zero percent rating effective May 28, 2010.  The Veteran disagreed with this decision in April 2011.  He perfected a timely appeal in May 2013.  A videoconference Board hearing was held at the RO in December 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a March 2013 rating decision, the RO assigned a higher initial 20 percent rating effective May 28, 2010, for left foot plantar fasciitis with Morton's neuroma, a higher initial 10 percent rating effective May 28, 2010, for right foot plantar fasciitis, and a higher initial 10 percent rating effective May 28, 2010, for bilateral sacroiliac joint dysfunction.  The RO also assigned a separate 10 percent rating effective May 28, 2010, for the Veteran's service-connected left leg sciatica.

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and schedule him for updated VA examinations to determine the current nature and severity of his currently appealed service-connected claims.  The requested records subsequently were associated with the Veteran's claims file and the requested examinations occurred in September 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has not asserted that he is unemployable by reason of his service-connected disabilities.  It shows instead that the Veteran currently is a VA employee.  Thus, the Board finds that Rice is inapplicable.

Unfortunately, as is explained below, the issues of entitlement to higher initial ratings for left foot plantar fasciitis with Morton's neuroma, right foot plantar fasciitis, and for bilateral sacroiliac joint dysfunction are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected left leg sciatica is manifested by, at worst, mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for left leg sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8599-8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's currently higher initial rating claim for left leg sciatica is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by a letter in April 2010 provided to the Veteran contemporaneous to her discharge from active service.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  She acknowledged receipt of this letter later in April 2010 and stated that she had no further information or evidence to submit in support of her claim.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with a VA examination which addresses the current nature and severity of her service-connected left leg sciatica.  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim for Left Leg Sciatica

The Veteran contends that her left leg is very painful as a result of her sciatica.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of her service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected left leg sciatica currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8599-8520 (other neurological disability-sciatic nerve paralysis).  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520 (2015).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for left leg sciatica.  Despite the Veteran's assertions to the contrary, the record evidence does not support finding that there has been an objective worsening of the symptomatology attributable to this service-connected disability at any time during the appeal period.  It shows instead that the Veteran's service-connected left leg sciatica is manifested by, at worst, mild incomplete paralysis of the sciatic nerve (as seen on VA examination in September 2015).  The Board acknowledges that the Veteran complained of and was treated for left leg sciatica during active service.  The Veteran's subsequent Physical Evaluation Board (PEB) in March 2010 concluded that she did not meet the physical retention standards due to asthma and she was medically discharged.  

The post-service evidence also does not support assigning a higher initial rating for the Veteran's service-connected left leg sciatica.  It shows instead that she experiences, at worst, mild incomplete paralysis of the sciatic nerve.  For example, on VA general medical examination in August 2010, the Veteran's complaints included left leg sciatica since 2005.  She reported that her episodes of sciatica occurred 1-2 times per week lasting a few minutes at a time.  She was unable to walk more than 30 minutes.  She denied experiencing any flare-ups.  Physical examination of the left sciatic notch showed some tenderness.  The diagnoses included left sciatica.

On VA outpatient treatment in January 2014, the Veteran's complaints included sciatica.  She reported that her sciatica began 3 years earlier and radiated down from her paralumbar muscles to her left leg and foot.  She described her pain as sharp and rated it as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  Her pain worsened with prolonged sitting or walking.  Physical examination showed tenderness in the low back and a normal gait.  The impression was sciatica.

In a February 2014 note included in her VA outpatient treatment records, a VA clinician advised the Veteran that her bone scan was normal.  "The only diagnosis which is plausible is sciatica."  The Veteran also was advised that, if she wanted to attend physical therapy or consider an epidural steroid injection, she should contact the clinician's nurse.  "As the [magnetic resonance imaging (MRI) scan] of the lumbar spine was almost entirely normal, the prognosis for a successful steroid injection is not great."

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in August 2015, the Veteran's complaints included very sharp low back pain which radiated "to the legs especially the left leg."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She was unable to stand or walk longer than 30 minutes.  She also reported no numbness or tingling in her legs.  Physical examination showed moderate intermittent pain and mild radiculopathy of the left lower extremity.  The diagnoses included sciatica/radiculopathy.

In a September 2015 addendum to the August 2015 VA back DBQ, the VA clinician stated that the nerve involved with the Veteran's sciatica was the left sciatic nerve.  "The designated involvement/nerve paralysis at this time...is incomplete and mild."

The Veteran contends that her service-connected left leg sciatica is more disabling than currently (and initially) evaluated.  The record evidence does not support her assertions.  It shows instead that, although the Veteran has complained of and been treated for left leg sciatica during and after active service, this service-connected disability is manifested by, at worst, mild incomplete paralysis of the sciatic nerve (i.e., a 10 percent rating under DC 8520) throughout the appeal period.  See 38 C.F.R. § 4.124a, DC 8520 (2015).  The Board acknowledges that the Veteran complained of and was treated for left leg sciatica during active service.  The Board finds it highly significant that, when she was examined for purposes of a PEB in March 2010 prior to her actual separation from service in May 2010, no left leg sciatic was noted (although this examination found a variety of orthopedic problems present).  The Veteran herself reported on VA examination in August 2010 that she only experienced sciatica 1-2 times per week lasting a few minutes at a time, suggesting that her sciatica was mild at the time of her separation from service since this VA examination occurred only 3 months after her service separation.  The evidence does not indicate that the Veteran experiences at least moderate incomplete paralysis of the sciatic nerve (i.e., at least a 20 percent rating under DC 8520) such that an initial rating greater than 10 percent is warranted at any time during the appeal period.  Id.  Critically, following the Veteran's most recent VA examination in August 2015, the VA clinician opined that the Veteran only experienced mild incomplete paralysis of the sciatic nerve as a result of her service-connected left leg sciatica.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to an initial rating greater than 10 percent for her service-connected left leg sciatica.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for left leg sciatica have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected left leg sciatica.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that she is entitled to extraschedular consideration for her service-connected left leg sciatica.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for her service-connected left leg sciatica is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran did not experience more than mild disability as a result of her service-connected left leg sciatica such that an initial rating greater than 10 percent is warranted at any time during the appeal period.  In other words, the 10 percent scheduler evaluation currently assigned for the Veteran's service-connected left leg sciatica is supported by the medical evidence.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to an initial rating greater than 10 percent for left leg sciatica is denied.

REMAND

The Veteran contends that her service-connected left foot plantar fasciitis with Morton's neuroma, right foot plantar fasciitis, and bilateral sacroiliac joint disabilities are more disabling than currently evaluated.  The Board acknowledges that this appeal previously was remanded to the AOJ in November 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that, following the April 2015 remand, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the feet and sacroiliac joints, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  

Unfortunately, a review of the Veteran's most recent VA examinations for the feet and for the sacroiliac joint conducted in August 2015 shows that neither of these examination reports complies with the new requirements outlined by the Court in Correia.  For example, although the August 2015 VA foot conditions DBQ includes information regarding the Veteran's reported bilateral foot condition, there is no indication that there was any joint testing conducted for pain on both active and passive motion, in weight-bearing and nonweight-bearing for either of the Veteran's feet.  Similarly, the August 2015 VA back conditions DBQ does not contain information regarding whether the range of motion testing of the Veteran's thoracolumbar spine conducted at that examination was active or passive or weight-bearing or non-weight-bearing.  The Board recognizes here that, because service connection is in effect for both feet and both sacroiliac joints, there is no "opposite undamaged joint" for which range of motion measurements may be obtained on remand.  Nevertheless, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected left foot plantar fasciitis with Morton's neuroma, service-connected right foot plantar fasciitis, and service-connected bilateral sacroiliac joint dysfunction.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for her service-connected left foot plantar fasciitis with Morton's neuroma, service-connected right foot plantar fasciitis, and/or for her service-connected bilateral sacroiliac joint dysfunction in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected left foot plantar fasciitis with Morton's neuroma and service-connected right foot plantar fasciitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing for each of the Veteran's feet should be conducted, to include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected left foot plantar fasciitis with Morton's neuroma is manifested by severe foot injuries or actual loss of use of the foot.  The examiner also is asked to state whether the Veteran's service-connected right foot plantar fasciitis is manifested by moderately severe foot injuries, severe foot injuries, or actual loss of use of the foot.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected bilateral sacroiliac joint dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected bilateral sacroiliac joint dysfunction is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner next is asked to state whether the Veteran's service-connected bilateral sacroiliac joint dysfunction is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner finally is asked to state whether the Veteran's service-connected bilateral sacroiliac joint dysfunction is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


